DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1 and 2-Fig. 1 do not show a first housing and a second housing; and does not properly depict 1-Fig. 1 attached to any portion of 4-Fig. 4 which must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, and 3-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; ‘a first housing and a second housing, wherein an accommodating cavity is formed between’ in lines 2-3 is unclear; whereas 1 and 2-Fig. 1 appears to point to different and perpendicular surfaces of the same structure and thus it cannot be ascertained how the accomodating cavity is deemed as between perpendicular surfaces of two housings or how the first housing is attached to a surface of a chassis of the in-vehicle server, as depicted.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1, 3, and 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Gao 10,905,031).
Regarding Claim(s) 1 and 7; Gao discloses a cooling device (as set forth by abstract; and as depicted by Fig.’s 5-6), applied to an in-vehicle server (as constituted by the server chassis and server thereof in an autonomous vehicle---as disclosed by col. 7, lines 51-67—col. 8, lines 1-3), comprising: a first housing and a second housing (as constituted by server chassis-612 and top and bottom chassis portions thereof; NOTE: applicants para. 0028 specifies that housing(s) 1 and 2 are integrated, soldered’), wherein an accommodating cavity is formed between the first housing and the second housing (interior of 612—as depicted by  Fig. 6); and a cooling duct, wherein the cooling duct is spirally disposed in the accommodating cavity, two ends of the cooling duct are connected to an external cooling system, and the cooling duct is filled with cooling liquid (as  depicted by Fig. 5—whereas a cooling baseboard comprises at least one duct channel in which port(s) fluidly connect to an external cooling liquid source—as disclosed by col. 7, lines 14-32), wherein the first housing is attached to a surface of a chassis of the in-vehicle server (wherein the first housing is atleast indirectly attached to a surface of the server), and the cooling duct is coiled in a snakelike manner along the surface of the chassis (as further depicted by Fig.‘s 4 or 5--wherein the atleast one duct constitutes a path that changes directions along the cooling baseboard; and as above-mentioned by col. 7, lines 51-67—col. 8, lines 1-3—whereas 612 includes the first and second housings thereof and the cooling baseboard which is located at the autonomous vehicle constituting a surface thereof by which the duct of the cooling baseboard at least indirectly snake along).   Except, Gao does not explicitly disclose the housing(s) are soldered, and thus it would have been obvious to one having ordinary Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 2; Gao discloses the cooling device according to claim 1, wherein the first housing is attached to a surface of a chassis of the in-vehicle server (wherein the first housing is atleast indirectly attached to a surface of the server), and the cooling duct is coiled in a snakelike manner along the surface of the chassis (as further depicted by Fig.‘s 4 or 5).  

Regarding Claim 3; Gao discloses the cooling device according to claim 1, wherein an installation groove is disposed inside the accommodating cavity, and the cooling duct is embedded in the installation groove (as constituted by the fluid channel in a cooling plate disposed in the accomodating cavity).  Note: ‘disposed in’ does not limit the groove to i.e. an inner surface of the accommodating cavity.

Regarding Claim 6; Gao discloses the cooling device according to claim 1, wherein the two ends of the cooling duct separately are connected with the external cooling system through a liquid circulation connector (whereas respective inlet/outlet to connected to an external cooling device via a cooling loop--col. 2, lines 47-67 and using quick disconnects—col. 5, lines 12-18).  

Allowable Subject Matter
6.	Claims 4-5, and 8-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4; the cooling device according to claim 3, wherein a groove surface of the installation groove is arc-shaped and fits an outer surface of the cooling duct.  Regarding Claim 5; the cooling device according to claim 3, wherein filling solder is disposed between a groove surface of the installation groove and an outer surface of the cooling duct.  Regarding Claim 8; the cooling casing of an in-vehicle server, comprising: at least two cooling devices of the in-vehicle server according to claim 1, wherein the cooling devices are respectively disposed on different casing surfaces of the in-vehicle server, and cooling ducts of the cooling devices are connected end-to-end to form a communicating cooling duct.  

Response to Arguments
7.	Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. Regarding Claim 1; the applicant argues on page(s) 5-6 that Gao does not disclose “the first housing is attached to a surface of a chassis of the in-vehicle server” since the applicant specifies at para. 0036 that a size of the first housing is designed according to a size of the surface of the chassis of the in-vehicle server, then the size of the first housing should be as large as possible without exceeding the size of the surface of the chassis to increase a contract area between the cooling device and the in-vehicle server and enhance the heat dissipation effect; and argues that Gao only .

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835